EXHIBIT 10.5

 

AMENDMENT TO

GRAIN ORIGINATION AGREEMENT

 

THIS AMENDMENT TO GRAIN ORIGINATION AGREEMENT (this “Amendment”), is made and
entered into as of the 1st day of October, 2007, between Heartland Grain Fuels,
L.P. a Delaware limited partnership (“HGF”), and South Dakota Wheat Growers
Association, a South Dakota cooperative (“SDWG”).

 

BACKGROUND

 

1.             HGF and SDWG are parties to that certain Grain Origination
Agreement, made and entered into as of the 8th day of November, 2006 (the
“Agreement”);

 

2.             HGF and SDWG wish to amend the Agreement pursuant to the terms
and conditions set forth herein;

 

4.             All capitalized terms used but not otherwise defined herein shall
have the meanings assigned in the Agreement.

 

AGREEMENT

 

In consideration of the mutual promises and agreements contained herein, it is
hereby agreed as follows:

 

1.             Section 3.2. Section 3.2 of the Agreement is deleted in its
entirety and replaced with the following:

 

“3.2         Termination. Except as set forth under Section 3.1 and 3.4, (i) HGF
will only have the right to terminate this Agreement upon the occurrence of an
Event of Default (as defined in Section 4.1) and (ii) SDWG shall have no right
to terminate this Agreement. Except as otherwise provided below, upon the
occurrence of an Event of Default by SDWG, HGF will have the right to terminate
this Agreement effective immediately by sending written notice thereof to SDWG
and to receive payment from SDWG as set forth in Sections 3.3 and 4.2, and as is
otherwise allowed by applicable law (except that no party will be entitled to
consequential damages for any claim arising under this Agreement).
Notwithstanding the foregoing, HGF will only have the right to terminate this
Agreement with respect to the Ethanol Plant to which the Event of Default
relates.”

 

2.             Section 3.4. Section 3.4 of the Agreement is deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“3.4         Suspension of Operations. If the operation of an Ethanol Plant is
suspended for any reason (including pursuant to Section 7.3), including for
repairs, modifications, expansions or damage to the Ethanol Plant for at least
fifteen (15) months, then either party may terminate this Agreement with respect
to such Ethanol Plant by providing the other party with written notice of such
termination, which shall be effective as of the date of such written notice.”

 

3.             Section 4.1(c). Section 4.1(c) of the Agreement shall be deleted
in its entirety and replaced with the following:

 

“(c)         HGF fails to pay any amount due to SDWG under this Agreement by
5:00 p.m. of the business day following the due date of such payment; or”

 

4.             Section 4.2(b). Section 4.2(b) of the Agreement is deleted in its
entirety and replaced with the following:

 

“(b)         SDWG Remedies. If an Event of Default occurs under Section 4.1(a),
(b) or (c), in addition to recovering payment of any amounts under Section 3.3,
SDWG shall have the right to pursue any one or more of the following remedies:

 

(1)           SDWG may withhold future deliveries of corn until such Event of
Default is either cured or waived by SDWG; provided, however, SDWG will resume
delivery of corn under this Agreement if (1) prior to SDWG resuming deliveries
of corn hereunder, HGF pays SDWG an amount equal to average cost of one day’s
supply of corn determined by reference to 30 day period prior to the Event of
Default; (2) HGF pays SDWG for all deliveries of corn in immediately available
funds by 5 p.m. of the day following the day of delivery and in the case of
deliveries on any day that is not a business day by 10 a.m. on the next
succeeding business day for the remainder of the term of this Agreement; and (3)
HGF pays all past due amounts (including interest at the rate set forth in
Section 2.4 hereof) in equal monthly installments of principal and interest in
such an amount as is necessary to fully recover all past due amounts plus
interest within two years from the date of the initial Event of Default;
provided, however, that if HGF has fully repaid all past due amounts (including
interest at the rate set forth in Section 2.4 hereof) owed under this Agreement
within 3 days of the initial due date of the payment which caused the Event of
Default and has paid all other amounts due for the purchase of corn on a current

 

--------------------------------------------------------------------------------


 

basis for such period, the initial failure to timely pay which resulted in the
exercise of remedies hereunder, will no longer be treated as an Event of Default
and HGF may again make payments in accordance with the terms set forth in
Section 2.4 hereof. Notwithstanding anything to the contrary stated in this
Section 4.2(b)(1), SDWG may immediately suspend corn deliveries if HGF breaches
the terms of clauses 2 or 3 above. Further, notwithstanding anything to the
contrary stated in this Section 4.2(b)(1), if HGF has fully repaid all past due
amounts (including the amounts referred to in clause (3) above) and has paid all
other amounts due for the purchase of corn on a current basis, if HGF delivers
to SDWG a written notice indicating that it desires to pay for deliveries of
corn in increments of days or a week (although in no case shall the payment
cycle be longer than that provided for in Section 2.4 hereof) together with a
letter of credit (from a commercial banking institution reasonably acceptable to
SDWG and in form and substance reasonably acceptable to SDWG) or other form of
adequate assurance (reasonably acceptable to SDWG) that demonstrates and
supports HGF’s ability to pay according to the longer payment cycle, the payment
date referred to in Section 2.4 shall be adjusted accordingly to match the terms
of the letter of credit or other assurance and any failure to pay within one day
of that modified payment date shall be treated as an Event of Default described
in Section 4.1(c) hereof, allowing SDWG’s to exercise remedies at its discretion
pursuant to this Section 4.2(b).

 

(2)           SDWG may seek and receive injunctive relief or a decree of
specific performance; and/or

 

(3)           SDWG may pursue any other remedy (except for consequential
damages) to which it may be entitled in law or equity for breach of contract,
except that SDWG may not terminate this Agreement.”

 

5.             Section 4.2. (“Rights to Withhold Future Deliveries”). Section
4.2 on page 14 of the Agreement, identified as “Rights to Withhold Future
Deliveries,” is hereby renumbered as Section 4.3. This Section is otherwise
unchanged.

 

6.             Insurance. The following shall be added as Section 8.13:

 

“8.13       Insurance. So long as those certain Leases dated as of October    ,
2007 by and between SDWG and HGF relating to SDWG’s property in Huron and

 

--------------------------------------------------------------------------------


 

Aberdeen, South Dakota remain in effect (the “Leases”), to the extent that the
cost of any insurance SDWG is required to obtain and maintain under the Leases
exceeds the cost of the insurance SDWG is required to obtain and maintain
hereunder, HGF shall pay SDWG such difference within 15 days of SDWG delivering
an invoice to HGF.

 

6.             Representations and Warranties. Each of the parties hereto
represents and warrants to the other that this Amendment has been duly and
validly authorized, executed and delivered by such party and, assuming this
Amendment constitutes a valid and binding obligation of the other party, this
Amendment constitutes a valid and binding obligation of the such party,
enforceable against such party in accordance with its terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium, and other laws
affecting creditors’ rights generally and to general equitable principles.

 

7.             Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of South Dakota without regard to any
applicable conflicts of law.

 

8.             Counterparts. This Amendment my be executed by facsimile
signature in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when a counterpart has been signed
by each of the parties and delivered to the other party, it being understood
that all parties need not sign the same counterpart.

 

9.             Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms without amendment
or modification.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

The parties hereto have duly executed this Amendment as of the date and year
first above written.

 

 

 

HGF:

 

 

 

Heartland Grain Fuels, L.P.,

 

 

 

By:

 Dakota Fuels, Inc.

 

Its:

General Partner

 

 

 

 

 

By:

 /s/ Revis L. Stephenson III

 

 

 

 Name: Revis L. Stephenson III

 

 

Title: Chairman of the Board

 

 

 

 

 

SDWG:

 

 

 

South Dakota Wheat Growers Association

 

 

 

 

 

By:

/s/ Dale Locken

 

 

Printed Name:

Dale Locken

 

 

Title:

CEO/Treasurer

 

 

--------------------------------------------------------------------------------